

	

		II

		109th CONGRESS

		1st Session

		S. 1082

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mrs. Hutchison (for

			 herself, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bond,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Chambliss,

			 Mr. Coburn, Mr.

			 Cornyn, Mr. Craig,

			 Mr. Crapo, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Hagel, Mr.

			 Hatch, Mr. Inhofe,

			 Mr. Isakson, Mr. Kyl, Mr.

			 Lott, Ms. Murkowski,

			 Mr. Nelson of Nebraska,

			 Mr. Sessions, Mr. Sununu, Mr.

			 Talent, Mr. Thune,

			 Mr. Vitter, Mr.

			 Shelby, Mr. DeMint, and

			 Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To restore Second Amendment rights in the District of

		  Columbia.

	

	

		1.Short

			 titleThis Act may be cited as

			 the District of Columbia Personal

			 Protection Act.

		2.Congressional

			 findingsCongress finds the

			 following:

			(1)The Second

			 Amendment to the United States Constitution provides that the right of the

			 people to keep and bear arms shall not be infringed.

			(2)The Second

			 Amendment to the United States Constitution protects the rights of individuals,

			 including those who are not members of a militia or engaged in military service

			 or training, to keep and bear arms.

			(3)The law-abiding

			 citizens of the District of Columbia are deprived by local laws of handguns,

			 rifles, and shotguns that are commonly kept by law-abiding persons throughout

			 the United States for sporting use and for lawful defense of their persons,

			 homes, businesses, and families.

			(4)The District of

			 Columbia has one of the highest per capita murder rates in the Nation, which

			 may be attributed in part to local laws prohibiting possession of firearms by

			 law-abiding persons who would otherwise be able to defend themselves and their

			 loved ones in their own homes and businesses.

			(5)The Federal

			 Gun Control Act of 1968, as amended

			 by the Firearms Owners’ Protection Act of 1986, and the Brady Handgun Violence

			 Prevention Act of 1993, provide comprehensive Federal regulations applicable in

			 the District of Columbia as elsewhere. In addition, existing District of

			 Columbia criminal laws punish possession and illegal use of firearms by violent

			 criminals and felons. Consequently, there is no need for local laws which only

			 affect and disarm law-abiding citizens.

			(6)Legislation is

			 required to correct the District of Columbia’s law in order to restore the

			 fundamental rights of its citizens under the Second Amendment to the United

			 States Constitution and thereby enhance public safety.

			3.Reform D.C.

			 council’s authority to restrict firearmsSection 4 of the Act entitled An Act

			 to prohibit the killing of wild birds and wild animals in the District of

			 Columbia, approved June 30, 1906 (34 Stat. 809; section 1–303.43, D.C.

			 Official Code) is amended by adding at the end the following: Nothing in

			 this section or any other provision of law shall authorize, or shall be

			 construed to permit, the Council, the Mayor, or any governmental or regulatory

			 authority of the District of Columbia to prohibit, constructively prohibit, or

			 unduly burden the ability of persons not prohibited from possessing firearms

			 under Federal law from acquiring, possessing in their homes or businesses, or

			 using for sporting, self-protection or other lawful purposes, any firearm

			 neither prohibited by Federal law nor subject to the

			 National Firearms Act. The District of

			 Columbia shall not have authority to enact laws or regulations that discourage

			 or eliminate the private ownership or use of firearms..

		4.Repeal D.C.

			 semiautomatic ban

			(a)In

			 GeneralSection 101(10) of

			 the Firearms Control Regulations Act of 1975 (section 7–2501.01(10), D.C.

			 Official Code) is amended to read as follows:

				

					(10)Machine

				gun means any firearm which shoots, is designed to shoot, or can be

				readily converted or restored to shoot automatically, more than 1 shot by a

				single function of the trigger, and includes the frame or receiver of any such

				weapon, any part designed and intended solely and exclusively, or combination

				of parts designed and intended, for use in converting a weapon into a machine

				gun, and any combination of parts from which a machine gun can be assembled if

				such parts are in the possession or under the control of a

				person.

					.

			(b)Conforming

			 Amendment to Provisions Setting Forth Criminal PenaltiesSection 1(c) of the Act of July 8, 1932 (47

			 Stat. 651; section 22–4501(c), D.C. Official Code) is amended to read as

			 follows:

				

					(c)Machine

				gun, as used in this Act, has the meaning given such term in section

				101(10) of the Firearms Control Regulations Act of

				1975.

					.

			5.Repeal

			 registration requirement

			(a)Repeal of

			 requirement

				(1)In

			 generalSection 201(a) of the Firearms Control Regulations Act of

			 1975 (section 7–2502.01(a), D.C. Official Code) is amended by striking

			 any firearm, unless and all that follows through paragraph (3)

			 and inserting the following: any firearm described in subsection

			 (c)..

				(2)Description of

			 firearms remaining illegalSection 201 of such Act (section

			 7–2502.01, D.C. Official Code) is amended by adding at the end the following

			 new subsection:

					

						(c)A firearm described

				in this subsection is any of the following:

							(1)A sawed-off

				shotgun.

							(2)A machine

				gun.

							(3)A short-barreled

				rifle.

							.

				(3)Conforming

			 amendmentThe heading of section 201 of such Act (section

			 7—2502.01, D.C. Official Code) is amended by striking Registration

			 requirements and inserting Firearm Possession.

				(b)Conforming

			 Amendments to Firearms Control Regulations ActThe Firearms

			 Control Regulations Act of 1975 is amended as follows:

				(1)Sections 202 through 211 (section 7–2502.02

			 through 7–2502.11, D.C. Official Code) are repealed.

				(2)Section 101

			 (section 7–2501.01, D.C. Official Code) is amended by striking paragraph

			 (13).

				(3)Section 401

			 (section 7–2504.01, D.C. Official Code) is amended—

					(A)in subsection (a),

			 by striking the District; and all that follows and inserting the

			 following: the District, except that a person may engage in hand

			 loading, reloading, or custom loading of ammunition for firearms lawfully

			 possessed under this Act.; and

					(B)in subsection (b),

			 by striking which are unregisterable under section 202 and

			 inserting which are prohibited under section 201.

					(4)Section 402

			 (section 7–2504.02, D.C. Official Code) is amended—

					(A)in subsection (a),

			 by striking Any person eligible to register a firearm and all

			 that follows through such business, and inserting the following:

			 Any person not otherwise prohibited from possessing or receiving a

			 firearm under Federal of District law, or from being licensed under section 923

			 of title 18, United States Code,; and

					(B)in subsection (b),

			 by amending paragraph (1) to read as follows:

						

							(1)The applicant’s

				name;

							.

					(5)Section 403(b)

			 (section 7–2504.03(b), D.C. Official Code) is amended by striking

			 registration certificate and inserting dealer’s

			 license.

				(6)Section 404(a)(3)

			 (section 7–2504.04(a)(3)), D.C. Official Code) is amended—

					(A)in subparagraph

			 (B)(i), by striking registration certificate number (if any) of the

			 firearm,;

					(B)in subparagraph

			 (B)(iv), by striking holding the registration certificate and

			 inserting from whom it was received for repair;

					(C)in subparagraph

			 (C)(i), by striking and registration certificate number (if any) of the

			 firearm;

					(D)in subparagraph

			 (C)(ii), by striking registration certificate number or;

					(E)in subparagraph

			 (D)(ii), by striking or registration number; and

					(F)in subparagraph

			 (E), by striking clause (iii) and redesignating clauses (iv) and (v) as clauses

			 (iii) and (iv).

					(7)Section 406(c)

			 (section 7–2504.06(c), D.C. Official Code) is amended to read as

			 follows:

					

						(c)Within 45 days of

				a decision becoming effective which is unfavorable to a licensee or to an

				applicant for a dealer’s license, the licensee or application shall—

							(1)lawfully remove

				from the District all destructive devices in his inventory, or peaceably

				surrender to the Chief all destructive devices in his inventory in the manner

				provided in section 705; and

							(2)lawfully dispose,

				to himself or to another, any firearms and ammunition in his

				inventory.

							.

				(8)Section 407(b)

			 (section 7–2504.07(b), D.C. Official Code) is amended by striking would

			 not be eligible and all that follows and inserting is prohibited

			 from possessing or receiving a firearm under Federal or District

			 law..

				(9)Section 502

			 (section 7–2505.02, D.C. Official Code) is amended—

					(A)by amending

			 subsection (a) to read as follows:

						

							(a)Any person or

				organization not prohibited from possessing or receiving a firearm under

				Federal or District law may sell or otherwise transfer ammunition or any

				firearm, except those which are prohibited under section 201, to a licensed

				dealer.

							;

				

					(B)by amending

			 subsection (c) to read as follows:

						

							(c)Any licensed

				dealer may sell or otherwise transfer a firearm to any person or organization

				not otherwise prohibited from possessing or receiving such firearm under

				Federal or District

				law.

							;

					(C)in subsection (d),

			 by striking paragraphs (2) and (3); and

					(D)by striking

			 subsection (e).

					(10)Section 704

			 (section 7–2507.04, D.C. Official Code) is amended—

					(A)in subsection (a),

			 by striking any registration certificate or and inserting

			 a; and

					(B)in subsection (b),

			 by striking registration certificate,.

					(c)Other Conforming

			 AmendmentsSection 2(4) of the Illegal Firearm Sale and

			 Distribution Strict Liability Act of 1992 (section 7—2531.01(2)(4), D.C.

			 Official Code) is amended—

				(1)in subparagraph

			 (A), by striking or ignoring proof of the purchaser’s residence in the

			 District of Columbia; and

				(2)in subparagraph

			 (B), by striking registration and.

				6.Repeal handgun

			 ammunition ban

			(a)Definition of

			 Restricted Pistol BulletSection 101(13a) of the Firearms Control

			 Regulations Act of 1975 (section 7–2501.01(13a)) is amended to read as

			 follows:

				

					(13)(A)Restricted

				pistol bullet means—

							(i)a projectile or projectile core

				which may be used in a handgun and which is constructed entirely (excluding the

				presence of traces of other substances) from one or a combination of tungsten

				alloys, steel, iron, brass, bronze, beryllium copper, or depleted uranium;

				or

							(ii)a full-jacketed projectile larger

				than .22 caliber designed and intended for use in a handgun and whose jacket

				has a weight of more than 25 percent of the total weight of the

				projectile.

							(B)The term restricted pistol

				bullet does not include shotgun shot required by Federal or State

				environmental or game regulations for hunting purposes, a frangible projectile

				designed for target shooting, a projectile which the Attorney General of the

				United States (pursuant to section 921(a)(17) of title 18, United States Code)

				finds is primarily intended to be used for sporting purposes, or any other

				projectile or projectile core which the Attorney General finds is intended to

				be used for industrial purposes, including a charge used in an oil and gas well

				perforating

				device.

						.

			(b)Repeal of

			 BanSection 601 of the

			 Firearms Control Regulations Act of 1975 (section 7–2506.01, D.C. Official

			 Code) is amended—

				(1)by striking

			 ammunition each place it appears (other than paragraph (4)) and

			 inserting restricted pistol bullets; and

				(2)by striking

			 paragraph (3) and redesignating paragraph (4) as paragraph (3).

				7.Restore right of

			 self defense in the homeSection 702 of the Firearms Control

			 Regulations Act of 1975 (section 7–2507.02, D.C. Official Code) is

			 repealed.

		8.Remove criminal

			 penalties for possession of unregistered firearms

			(a)In

			 generalSection 706 of the Firearms Control Regulations Act of

			 1975 (section 7–2507.06, D.C. Official Code) is amended—

				(1)by

			 striking that: and all that follows through (1) A

			 and inserting that a; and

				(2)by striking

			 paragraph (2).

				(b)Effective

			 dateThe amendments made by subsection (a) shall apply with

			 respect to violations occurring after the 60-day period which begins on the

			 date of the enactment of this Act.

			9.Remove criminal

			 penalties for carrying a firearm in one’s dwelling or other premises

			(a)In

			 generalSection 4(a) of the Act of July 8, 1932 (47 Stat. 651;

			 section 22–4504(a), D.C. Official Code) is amended—

				(1)in the matter

			 before paragraph (1), by striking a pistol, and inserting the

			 following: except in his dwelling house or place of business or on other

			 land possessed by that person, whether loaded or unloaded, a firearm,;

			 and

				(2)by striking

			 except that: and all that follows through (2) If the

			 violation and inserting except that if the

			 violation.

				(b)Treatment of

			 certain exceptionsSection 5(a) of such Act (47 Stat. 651;

			 section 22–4505(a), D.C. Official Code) is amended—

				(1)by striking

			 pistol each place it appears and inserting

			 firearm; and

				(2)by striking the

			 period at the end and inserting the following: , or to any person while

			 carrying or transporting a firearm used in connection with an organized

			 military activity, a target shoot, formal or informal target practice, sport

			 shooting event, hunting, a firearms or hunter safety class, trapping, or a dog

			 obedience training class or show, or the moving by a bona fide gun collector of

			 part or all of the collector’s gun collection from place to place for public or

			 private exhibition while the person is engaged in, on the way to, or returning

			 from that activity if each firearm is unloaded and carried in an enclosed case

			 or an enclosed holster, or to any person carrying or transporting a firearm in

			 compliance with sections 926A, 926B or 926C of title 18, United States

			 Code..

				(c)Effective

			 dateThe amendments made by this section shall apply with respect

			 to violations occurring after the 60-day period which begins on the date of the

			 enactment of this Act.

			

